Citation Nr: 0428003	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  04-15 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service-connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from June 1966 
to June 1970, including nine months in Vietnam.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
of a July 2003 rating decision issued by the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the appellant's claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).

In June 2004, a videoconference Board hearing was held 
between the RO and Washington, DC before the undersigned 
Acting Veterans Law Judge who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c), 
(e)(1).  A transcript of that hearing has been associated 
with the claims file.

At that Board hearing, the appellant submitted additional 
evidence pertaining to his PTSD claim.  The appellant also 
waived review of the evidence by the agency of original 
jurisdiction in a VA Form 21-4138 submitted on the same day, 
and therefore referral to the RO of evidence received 
directly by the Board is not required.  38 C.F.R. § 20.1304.  
Nevertheless, because the issue to which the evidence relates 
is being remanded, the RO will have the opportunity to 
consider the evidence submitted to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred.  This case is 
remanded to the RO for action as described below.

38 C.F.R. § 3.304(f) provides, in pertinent part, that 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Section 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen v. 
Brown, 10 Vet. App. 128, 141 (1997) (citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed., 1994) 
(DSM-IV)).  It is the distressing event, rather than the mere 
presence in a "combat zone," that may constitute a valid 
stressor for the purposes of supporting a diagnosis of PTSD.  
Cohen, at 142 (citing Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993)); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether or not the veteran engaged in combat with the enemy, 
or served in combat.  If the claimed stressor is related to 
the veteran having engaged in combat with the enemy, it must 
be determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. 
§ 1154(b).  If the veteran did not serve in combat, alleged 
service stressors must be corroborated by service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In an opinion dated in 1999, VA's General Counsel provided 
some guidance for determinations of whether a veteran engaged 
in combat with the enemy for purposes of 38 U.S.C.A. § 
1154(b).  VAOPGCPREC 12-99 (O.G.C. Prec. 12-99).  According 
to the opinion, the ordinary meaning of the phrase "engaged 
in combat with the enemy" requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  Reasonable evidence to support a 
determination that the veteran engaged in combat may include 
the veteran's own statements, but, in most instances where he 
has not been awarded a combat-related citation, will include 
a consideration of all of the evidence of record in each 
case.  The fact that a veteran participated in a particular 
operation or campaign does not necessarily establish that the 
veteran engaged in combat, although such evidence may be 
significant when viewed in relation to other evidence of 
record.

In this case, the record does not contain any indication 
whether the RO decided the question of whether or not the 
appellant engaged in combat.  Nor is there any indication 
that the RO considered the holdings of the United States 
Court of Appeals for Veterans Claims (Court) in Cohen or 
Pentecost, supra.

It does not appear that the RO attempted to verify the 
stressor incidents described by the appellant by contacting 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR) (formerly the U.S. Army and Joint Services 
Environmental Support Group (ESG)).  The appellant avers that 
he was subjected to enemy attacks, including mortar or rocket 
attacks.  In Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.

If necessary, the appellant should be offered an opportunity 
to provide additional specific information that would permit 
searches regarding stressors.  The appellant should be asked 
if he has remembered any more details, particularly names of 
individuals wounded or killed, and he should be reminded that 
he can also provide "buddy statements" that include more 
particular details.  The Board notes that daily personnel 
actions such as wounded or killed in action can be obtained 
directly from the Director, National Archives and Records 
Administration (NARA).

In addition, the Board notes that the appellant has reported 
undergoing psychiatric treatment at the Red River Treatment 
Center in Wichita Falls, TX, the Southwestern Hospital 
(Reflections) and the Psychiatric Health Corporation (Dr. 
Hennessee).  The RO should obtain these records and associate 
them with the claims file.

The Board also notes that the appellant underwent psychiatric 
evaluation and treatment that was court-ordered in the early 
1980s in Pennsylvania in conjunction with a felony 
conviction.  The RO should obtain these records and associate 
them with the claims file.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  However, it is the 
RO's responsibility to ensure that all appropriate 
development is undertaken in this case.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002), and any other applicable legal 
precedent.  In particular, the RO must 
notify the appellant of the information 
and evidence needed to substantiate his 
claim on appeal, and of what part of such 
evidence the Secretary will attempt to 
obtain on his behalf and what part he 
should provide.  He should also be told 
to provide any evidence in his possession 
that is pertinent to his claim on appeal.

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for any 
psychiatric disorder from 1970 to the 
present.  After obtaining the appropriate 
signed authorization for release of 
information forms from the appellant, the 
RO should contact each physician, 
hospital, or treatment center specified 
by the appellant to obtain any and all 
medical or treatment records or reports 
relevant to the claim on appeal, 
including all VA and private treatment, 
including the Red River Treatment Center 
in Wichita Falls, TX, the Southwestern 
Hospital (Reflections) and the 
Psychiatric Health Corporation, to the 
extent not already on file.  All pieces 
of correspondence, as well as any medical 
or treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

3.  The RO should obtain the psychiatric 
records associated with the appellant's 
sentencing report and court-ordered 
treatment related to his felony 
conviction.

4.  The RO should also ask the appellant 
to provide any additional details 
concerning stressors, particularly names 
of individuals wounded or killed, that he 
may have remembered.  He should also be 
reminded that he can also submit "buddy 
statements" containing verifiable 
information regarding the events claimed 
as "stressors" during his military 
service.  All of these statements should 
include specific details about the 
events, such as dates, places, and names 
of firebases, water points or individuals 
involved in the events.  The appellant 
should be advised that this information 
is vitally necessary to obtain supportive 
evidence of the stressful events he 
claims to have experienced, and he should 
further be advised that failure to 
respond may result in adverse action.

5.  The RO should contact the Director, 
National Archives and Records 
Administration (NARA), ATTN: NCPNA-O, 
9700 Page Boulevard, St. Louis, Missouri 
63132, and request copies of the morning 
reports for the appellant's unit between 
May and July 1968, and for December 1968.  
The RO should also attempt to obtain the 
operational reports, lessons learned 
statements, or any other information 
regarding activities of the 82nd Water 
Supply Company during the time frame 
cited that would provide information 
about the events related by the 
appellant.  When this information has 
been obtained, it, together with the 
stressor information that has been 
provided/obtained from the appellant, 
should be forwarded to the USASCRUR, 7798 
Cissna Road, Springfield, Virginia 22160, 
for verification.  The USASCRUR should 
specifically address each of the 
appellant's contentions regarding his 
unit and whether he would have been 
subjected to rocket attacks and/or mortar 
attacks with that unit or at any 
specified water point or firebase.  Any 
information obtained is to be associated 
with the claims folder.

6.  The RO should determine whether the 
appellant is a veteran of combat and if 
there are any verified non-combat 
stressors.  

7.  Thereafter, the RO should list the 
verified stressors, if appropriate, and 
arrange for an examination of the 
appellant by a VA psychiatrist to 
determine the nature and extent of any 
psychiatric disorder present, and 
specifically to determine whether PTSD is 
present, and, if so, whether it is linked 
to the appellant's verified inservice 
stressor(s).  The psychiatrist must 
review the entire claims file.  The 
examination report should include a 
detailed account of all psychiatric 
and/or psychological pathology found to 
be present.  The report should reflect 
review of pertinent material in the 
claims file.  The examiner should 
integrate the previous psychiatric and 
psychological findings and diagnoses with 
current findings to obtain a true picture 
of the nature of the appellant's 
psychiatric status.  If there are 
different psychiatric disorders present, 
the examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorders.  

The psychiatrist should conduct the 
examination with consideration of the 
criteria for PTSD.  All necessary special 
studies or tests including psychological 
testing and evaluation such as the 
Minnesota Multiphasic Personality 
Inventory (MMPI) and the Mississippi 
Scale for Combat-Related Post-Traumatic 
Stress Disorder are to be accomplished if 
deemed necessary.  The RO must specify 
for the examiner the stressor or 
stressors that it has determined are 
established by the record, if any. 

If a diagnosis of PTSD is appropriate, 
the examiner should specify the credible 
"stressors" that caused the disorder and 
the evidence relied upon to establish the 
existence of the stressor(s).  The 
examiner should also describe which 
stressor(s) the appellant re-experiences 
and how he re-experiences them.  If there 
are no stressors, or if PTSD is not 
found, that matter should also be 
specifically set forth.

The psychiatrist should offer opinions as 
to the etiology of any other documented 
psychiatric and/or psychological 
condition(s), such as depressive 
disorder.  In particular, the examiner 
should offer opinions, with degree of 
medical probability expressed, as to 
whether the etiology of the appellant's 
current psychiatric or psychological 
pathology is attributable to any disease 
or incident suffered during his active 
service; any disease or incident suffered 
prior to service; any disease or incident 
suffered after service; or to a 
combination of such causes or to some 
other cause or causes.  The examiner 
should express an opinion, with degree of 
medical probability expressed, as to 
whether or not the appellant's 
psychiatric pathology is related to his 
in-service experiences, his post-service 
experiences, or intercurrent causes.  In 
particular, the role of the appellant's 
alcohol dependency as it relates to the 
etiology of any current psychiatric 
pathology must be discussed by the 
examiner.

The psychiatrist should identify the 
information on which s/he based the 
opinion.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  The opinion should 
also allocate the appellant's various 
symptoms and manifestations to the 
appropriate diagnostic entity.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon by the examiner.

8.  Upon receipt of the VA examiner 
reports, the RO should conduct a review 
to verify that all requested opinions 
have been offered.  If information is 
deemed lacking, the RO should refer the 
report to the VA examiner for corrections 
or additions.

9.  Thereafter, the RO should 
readjudicate the PTSD claim.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories and caselaw, to include 
Pentecost v. Principi, 16 Vet. App. 124 
(2002).  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
PTSD issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled as a 
result of this remand and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of his 
claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


